BY THE COURT.
On Rehearing.
The Court of Appeals, upon application of Ellis R. Onkst for a rehearing held:
1. A re-examination of the briefs and the bill of exceptions does not disclose any error prejudicial to Onkst in respect to the admission of evidence.
2. Objection was made to the admission of so-called expert evidence as to the speed and stopping of the automobile. The matter as to judging speed is almost a matter of common knowledge.
3. A person of ordinary intelligence who has an opportunity for observation, is competent to testify as to the rate of speed of a moving automobile. Unless an abuse of discretion appears in permitting an expression of such opinion, no prejudicial error intervenes. State v. Auerbach, 108 OS. 96.
_ 4. _ The trial court did not abuse its discretion in the admission of such expert testimony and the application for rehearing should be refused and the former decision adhered to.
Judgment accordingly.
(Ferneding, Kunkle & Allread, JJ., concur.)